Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 08/09/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 7-13 of applicant arguments/remarks, filed 08/09/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections has been withdrawn. Please see below for further details.

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the closest prior art is considered previously cited Tomiha (US 2014/0021956), Speier (US 2020/0166597), and Conway (“Antennas for Over-Body-Surface Communication at 2.45 GHz”). The claims disclose “surface electric field communication using electric field wireless propagation along a body surface of the object”. This type of communication is a “quasi-electrostatic field” which is different from more common types of wireless communication because quasi-electrostatic fields do not propagate through space like electromagnetic fields (radio waves).
Tomiha is considered the closest reference. Tomiha teaches wireless communication via an induced electric field. Tomiha further teaches that the coil-side antenna and the control side antenna are placed in close proximity [See Fig. 8-9, wherein the antenna 206 and 306 are separated by a small distance and there is no room for any body part because of table 34. ¶0188, wherein electromagnetic radio waves are used.]. Since Tomiha teaches electromagnetic radio waves, this seems to teach away from “an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object and wirelessly transmit the MR signal; first communication circuitry configured to transmit the system clock by surface electric field communication using electric field wireless propagation along a body surface of the object; and second communication circuitry provided in the RF coil and configured to receive the system clock transmitted by the surface electric field communication, wherein the RF coil is configured to operate based on the received system clock, using the electric field wireless propagation from the first communication circuitry.”
Speier teaches wirelessly transmitting a pilot tone signal. However, the pilot tone is also considered an electromagnetic wave [Abstract]. Speier also teaches “the pilot tone signal emitted by the induction coil 61 then propagates in the patient tunnel 16 and reaches the antenna coil 51 via different paths, sometimes through the patient, sometimes directly” [See ¶0054]. Since Speier also teaches electromagnetic radio waves, this seems to teach away from “an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object and wirelessly transmit the MR signal; first communication circuitry configured to transmit the system clock by surface electric field communication using electric field wireless propagation along a body surface of the object; and second communication circuitry provided in the RF coil and configured to receive the system clock transmitted by the surface electric field communication, wherein the RF coil is configured to operate based on the received system clock, using the electric field wireless propagation from the first communication circuitry.”
Conway teaches “using the electric field wireless propagation from the first communication circuitry.” However Conway is then completely silent in disclosing MRI and transmitting clock signals. Therefore, Conway does not teach the limitations of the independent claims and it would not be considered obvious to combine Conway with other MRI related prior art.
Claims 2-13 are considered allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896